Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/017,288 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Wong et al (2018/0349150 A1).
As per claim 1, Wong discloses a method for forming a container image, the method comprising:
obtaining a first layer of a plurality of layers of the container image (Par [0070] an original layer obtained from the file);
storing contents of the first layer into a directory, wherein a first disk image layer file is mounted to the directory (Par [0074] pushing or saving, layers of the image);
obtaining a second layer of the plurality of layers (Par [0070]);
storing contents of the second layer into the directory so that the first disk image layer file includes the contents of the first layer and the second layer (Par [0068-0071] composited directory file includes concatenating the referenced layers); and
saving the first disk image layer file, the first disk image layer file being mountable and including files of the container image (Par [0051, 0065]).

As per claim 2, Wong discloses the method of claim 1, wherein the second layer is a difference layer over at least the first layer (Par [0044]).

As per claim 4, Wong discloses the method of claim 1, further comprising: prior to storing contents of the second layer into the directory, un-mounting the first disk image layer file from the directory; and saving a copy of the first disk image layer file in a second directory (Par [0062]).

As per claim 6, Wong discloses the method of claim 1, further comprising executing a container based on the container image, the container having a root file system, by mounting the first disk image layer file to the root file system (Par [0062, 0075]).

As per claim 7. The method of claim 6, wherein the method is performed by a container runtime executing on a host operating system of a computing device; and
wherein the container is running in a virtual computing instance executing on the computing device, the container virtualizing a guest operating system of the virtual computing instance (Par [0084, 0104]).

As per claim 8, Wong discloses a system comprising:
one or more processors; and a RAM containing a host operating system and a program run by the one or more processors for forming a container image, wherein the program is configured to perform steps for forming a container image, the steps including (par [0031, 0034]):
obtaining a first layer of a plurality of layers of the container image (Par [0070] an original layer obtained from the file);
storing contents of the first layer into a directory, wherein a first disk image layer file is mounted to the directory (Par [0074] pushing or saving, layers of the image);
obtaining a second layer of the plurality of layers (Par [0070]);
storing contents of the second layer into the directory so that the first disk image layer file includes the contents of the first layer and the second layer (Par [0068-0071] composited directory file includes concatenating the referenced layers); and
saving the first disk image layer file, the first disk image layer file being mountable and including files of the container image (Par [0051, 0065]).

As per claim 9. The system of claim 8, wherein the second layer is a difference layer over at least the first layer (Par [0044]).

As per claim 11, Wong discloses the system of claim 8, wherein the steps further include: prior to storing contents of the second layer into the directory, un-mounting the first disk image layer file from the directory; and saving a copy of the first disk image layer file in a second directory (Par [0062]).

As per claim 13, Wong discloses the system of claim 8, wherein the steps further include executing a container based on the container image, the container having a root file system, by mounting the first disk image layer file to the root file system (Par [0062, 0075]).

As per claim 14, Wong discloses the system of claim 13,
wherein the method is performed by a container runtime executing on the host operating system; and wherein the container is running in a virtual computing instance executing on the system, the container virtualizing a guest operating system of the virtual computing instance (Par [0084, 0104]).

As per claim 15, Wong discloses a non-transient computer-readable medium containing instructions executable in a computer system, where the instructions when executed in the computer system cause the computer system to carry out a method for forming a container image, the method comprising:
obtaining a first layer of a plurality of layers of the container image (Par [0070] an original layer obtained from the file);
storing contents of the first layer into a directory, wherein a first disk image layer file is mounted to the directory (Par [0074] pushing or saving, layers of the image);
obtaining a second layer of the plurality of layers (Par [0070]);
storing contents of the second layer into the directory so that the first disk image layer file includes the contents of the first layer and the second layer (Par [0068-0071] composited directory file includes concatenating the referenced layers); and
saving the first disk image layer file, the first disk image layer file being mountable and including files of the container image (Par [0051, 0065]).

As per claim 16, Wong discloses the non-transient computer-readable medium of claim 15, wherein the second layer is a difference layer over at least the first layer (par [0044]).

As per claim 18, Wong discloses the non-transient computer-readable medium of claim 15, the method further comprising:
prior to storing contents of the second layer into the directory, un-mounting the first disk image layer file from the directory; and saving a copy of the first disk image layer file in a second directory (par [0064]).

As per claim 20, Wong discloses the non-transient computer-readable medium of claim 15, the method further comprising executing a container based on the container image, the container having a root file system, by mounting the first disk image layer file to the root file system (par [0062, 0104]). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (U.S. Pub No. 2018/0349150 A1), and in view of Cheng et al (U.S. Pub No. 2020/0218529 A1).
As per claim 3, Wong disclose the method of claim 1, further comprising configuring the first disk image layer file (Par [0044]).
Wong does not explicitly disclose image layer file to have case sensitive file names.
	However, Cheng discloses image layer file to have case sensitive file names (Par [0009, 0012] file name).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cheng into the teaching of Wong in order prove an image updated (Par [0006]).
As per claim 10, Wong discloses the system of claim 8, wherein the steps further include configuring the first disk image layer file (Par [0044]).
Wong does not explicitly disclose image layer file to have case sensitive file names.
	However, Cheng discloses image layer file to have case sensitive file names (Par [0009, 0012] file name).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cheng into the teaching of Wong in order prove an image updated (Par [0006]).
As per claim 17, Wong discloses the non-transient computer-readable medium of claim 15, the method further comprising configuring the first disk image layer file (Par [0044]).
Wong does not explicitly disclose image layer file to have case sensitive file names.
	However, Cheng discloses image layer file to have case sensitive file names (Par [0009, 0012] file name).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cheng into the teaching of Wong in order prove an image updated (Par [0006]).



Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (U.S. Pub No. 2018/0349150 A1), and in view of Barnett et al (U.S. Pub No. 2020/0019624 A1).
As per claim 5, Wong discloses the method of claim 1, wherein the first layer and second layer correspond to first and second digest files in a repository (Par [0044]). 
Wong does not explicitly disclose wherein each of the first digest file and second digest file has a hash value and is accessible from the repository by its hash value.
	However, Barnett disclose wherein each of the first digest file and second digest file has a hash value and is accessible from the repository by its hash value (Par [0055]) file hash value contained in root s are stored in leaf nodes A13, B12 and C13).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Barnett into the teaching of Wong in order to provide security for file (Par [0004]).

As per claim 12, Wong discloses the system of claim 8, wherein the first layer and second layer correspond to first and second digest files in a repository (Par [0044]). 
Wong does not explicitly disclose wherein each of the first digest file and second digest file has a hash value and is accessible from the repository by its hash value.
	However, Barnett disclose wherein each of the first digest file and second digest file has a hash value and is accessible from the repository by its hash value (Par [0055]) file hash value contained in root s are stored in leaf nodes A13, B12 and C13).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Barnett into the teaching of Wong in order to provide security for file (Par [0004]).

As per claim 19, Wong discloses the non-transient computer-readable medium of claim 15,
wherein the first layer and second layer correspond to first and second digest files in a repository (Par [0044]). 
Wong does not explicitly disclose wherein each of the first digest file and second digest file has a hash value and is accessible from the repository by its hash value.
	However, Barnett disclose wherein each of the first digest file and second digest file has a hash value and is accessible from the repository by its hash value (Par [0055]) file hash value contained in root s are stored in leaf nodes A13, B12 and C13).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Barnett into the teaching of Wong in order to provide security for file (Par [0004]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 17, 2022
/THU N NGUYEN/Examiner, Art Unit 2154